DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6, 17, and 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the FIFO buffer includes subsets of data stored in
the first type of memory whose corresponding addresses have not been accessed during program operations performed on the memory”.  It is unclear how the memory address include data stored therein, without being accessed during program operations.  In order for any data to be stored within memory, a program or write operation must have occurred and therefore there must be at least one program operation performed on the memory.  
	Claim 17 recites similar limitations to those described with respect to claim 1 and is therefore rejected for the same reasons as recited above.
	Claims 2, 4, 6 and 19-20 depend from claims 1 and 17 and are rejected by virtue of their dependency and/or for the reasons recited above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6, 17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Fair et al. (US 7,752,395) (hereafter Fair).
As per claims 1 and 17, Fair teaches an apparatus, comprising: 
a memory, wherein: 
the memory includes a first type of memory and a second type of memory (col. 1, lines 45-50 RAM for main cache, col. 2, lines 5-15, SSD for victim cache and col. 3, lines 40-45 volumes); and 
the first type of memory includes a plurality of first in, first out (FIFO) buffers (col. 5, lines 32-50), wherein  one of the plurality of FIFO buffers includes subsets of data stored in the first type of memory whose corresponding addresses have not been accessed during program operations performed on the memory (col. 5, lines 20-30 describing the buffer (i.e. the block) not being accessed); and a controller configured to: 
identify, using the FIFO buffers, subsets of data stored in the first type of memory to relocate to the second type of memory based, at least in part, on: 
a frequency at which addresses corresponding to the subsets of data stored in the first type of memory have been accessed during program operations performed on the memory (col. 5, lines 42-52); and 
the subset of the data having been previously removed from one of the plurality of FIFO buffers (col. 5, lines 41-51) that includes the subsets of data whose corresponding addresses have not been accessed during program operations on the memory (col. 5, lines 20-30 describing the buffer (i.e. the block) not being accessed); and
initiate a relocation of the identified subsets of data from the first type of memory to the second type of memory (col. 5, lines 42-52; see col. 5, lines 5-15).
As per claim 2, Fair teaches wherein the controller is configured to identify the subset of data based on a position of the subset of data in the FIFO buffer (co. 5, lines 42-52, identified as LRU).
As per claim 4, Fair teaches wherein the identified subset of data is an oldest subset of data in the FIFO buffer (col. 5, lines 32-42).
As per claim 6, Fair teaches wherein the address corresponding to the subset of data has been accessed least frequently during the program operations (col. 5, lines 32-52).
	As per claim 19, Fair teaches wherein the plurality of FIFO buffers include: a second FIFO buffer that includes subsets of data stored in the first type of memory whose corresponding addresses have been accessed once during program operations performed on the memory (col. 5, lines 42-52 wherein the higher priority queues include blocks accessed at least once); a third FIFO buffer that includes subsets of data stored in the first type of memory whose corresponding addresses have been accessed twice during program operations performed on the memory (col. 5, lines 42-52 wherein the higher priority queues include blocks accessed at least twice since in order to be moved to higher level queues); and a fourth FIFO buffer that includes subsets of data stored in the first type of memory whose corresponding addresses have been accessed three or more times during program operations performed on the memory (col. 5, lines 42-52).
As per claim 20, Fair teaches wherein the identified subsets of data include: subsets of data whose corresponding addresses have not been accessed during program operations performed on the memory; and subsets of data whose corresponding addresses have been accessed once during program operations performed on the memory (col. 5, lines 42-52).
Response to Arguments
With respect to Fair, Applicant’s arguments have been fully considered, however are unpersuasive. 	Applicant submits that Fair does not teach the limitation, “identifying a subset of data stored in a first type of memory to relocate to a second type of memory based on the subset of data stored in the first type of memory whose corresponding addresses have not been accessed during program operations performed on the memory”. 
Examiner respectfully disagrees.  Fair teaches how buffers (i.e. blocks) in the main cache are evicted from the main cache using a FIFO method (col. 5, lines 19-30).  During normal operation, for example, a typical user data block may start at queue 35C (priority level 3) and have a maximum priority level of 5 (col. 5, lines 42-52). Blocks that are accessed frequently eventually go up to queue 35A (priority level 5) (col. 5, lines 42-52). Blocks that are accessed infrequently age down in the collection of queues, eventually to queue 35E (priority level 1), where they are more likely to be scavenged (col. 5, lines 42-52).  Each of the queues are construed to be a FIFO buffer and therefore, as demonstrated each buffer (i.e. block) is removed from one of the plurality of FIFO buffers.  Furthermore, Fair teaches how these blocks of data slowly age down the set of queues while the block is not accessed, and moves up in the queues based on accesses to that block (aging is based on operation rate).  Therefore, when data is written to the main cache, any block which is not accessed continues to move its position further in the queue.  The blocks that are not accessed by the write operation are construed to be addresses that have not been accessed during program operation (i.e. writes) performed on the memory (i.e. the finite number of program operations which include new data to the main cache, queues) (see col. 5, lines 5-18).
	For at least these reasons, the rejection of claims 1-6 and 18-20 is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GURTEJ BANSAL/Primary Examiner, Art Unit 2139